 ATLAS CONCRETE CONSTRUCTION CO. 5Atlas Concrete Construction Co., Inc., and General Drivers, Warehousemen and Helpers Union, Lo-cal Union No. 89, an affiliate of the International Brotherhood of Teamsters, AFLŒCIO.  Cases 9ŒCAŒ35198Œ2 and 9ŒCAŒ35410  September 1, 1999 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS FOX              AND LIEBMAN On July 22, 1998, Administrative Law Judge Karl H. Buschmann issued the attached decision.  The Respon-dent filed exceptions and a supporting brief, and the General Counsel filed an answering brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions and to adopt the recommended Order as modified. ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as modified below and orders that the Respondent, Atlas Concrete Construction Co., Inc., Crestwood, Kentucky, its officers, agents, successors, and assigns, shall take the action set forth in the Order as modified. Substitute the following for paragraph 2(e). ﬁ(e) Within 14 days after service by the Region, post at its Crestwood, Kentucky facility copies of the attached notice marked ﬁAppendix.ﬂ2  Copies of the notice, on forms provided by the Regional Director for Region 9, after being signed by the Respondent™s authorized repre-sentative, shall be posted by the Respondent and main-tained for 60 consecutive days in conspicuous places including all places where notices to employees are cus-tomarily posted.  Reasonable steps shall be taken by the Respondent to ensure that the notices are not altered, defaced, or covered by any other material.  In the event that, during the pendency of these proceedings, the Re-spondent has gone out of business or closed the facility involved in these proceedings, the Respondent shall du-plicate and mail, at its own expense, a copy of the notice to all current employees and former employees employed by the Respondent at any time since August 1, 1997.ﬂ                                                            1 The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. The judge rejected the Respondent™s argument that it had made a conditional offer to the Union.  In its exceptions, the Respondent claims that the Union was fully aware, during bargaining, that the Company had received a petition raising a doubt about the Union™s continued majority status and that the Company™s statement that its offer was contingent upon its ability to continue negotiations was linked to the petition.  The judge found, however, based on credibility resolutions, that the Respondent informed the Union only that a ﬁpaperﬂ had been served on it, and did not reveal the reasons for the contingency it placed on its offer.  We adopt the judge™s findings. In adopting the judge™s finding that the Respondent unlawfully re-fused to furnish requested information, we do not rely on the judge™s finding that the Union needed the information to assess its bargaining position.  Rather, we find that the information was necessary for the Union to perform its duties as collective-bargaining agent. Finally, we shall modify par. 2(e) of the judge™s recommended Order in accordance with Excel Container, 325 NLRB 17 (1997). 2 If this Order is enforced by a judgment of a United States court of appeals, the words in the notice reading ﬁPosted by Order of the Na-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the National Labor Relations Board.ﬂ  Andrew L. Lang, Esq., for the General Counsel. Edwin S. Hopson, Esq. (Wyatt, Tarrant & Combs), of Louis-ville, Kentucky, for the Respondent. Alton D. Priddy, Esq. (Hardy, Logan & Priddy), of Louisville, Kentucky, for the Charging Party. DECISION STATEMENT OF THE CASE KARL H. BUSCHMANN, Administrative Law Judge. This case was tried on April 7, 1998, in Louisville, Kentucky, upon a complaint issued on December 8, 1997.  The charges filed by General Drivers, Warehousemen and Helpers Union, Local No. 89 accuse the Company, Atlas Concrete Construction Com-pany, Inc., with refusing to execute a collective-bargaining agreement and with withdrawing its recognition of the Union as the employees™ bargaining representative and with refusing to furnish the Union with information about its replacement em-ployees.  The Respondent™s answer, timely filed, admitted all the jurisdictional allegations in the complaint, but it denied the substantive allegations that the Company had violated Section 8(a)(1) and (5) of the National Labor Relations Act (the Act). Upon consideration of the entire record in this case and hav-ing observed the demeanor of the witnesses, I make the follow-ing FINDINGS OF FACT I.  JURISDICTION The Respondent is engaged in the manufacture and sale of concrete at its Crestwood, Kentucky facility.  With purchases of goods valued in excess of $50,000 from points outside the State of Kentucky, the Respondent is admittedly an employer en-gaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act. The Union is admittedly a labor organization within the meaning of Section 2(5) of the Act. II. THE FACTS Atlas Concrete Construction Company and the Union were parties to a collective-bargaining agreement effective August 1, 1994, to March 31, 1997 (G.C. Exh. 2).  The contract was ex-tended during the subsequent negotiations.  Following several unsuccessful bargaining sessions, the Company with the help of a mediator submitted to the Union a verbal proposal on July 28, 1997, contingent upon its ability to continue negotiations.  The mediator, Larry Roberts, continued his efforts to mediate the 329 NLRB No. 1  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 6negotiations, and on August 1, 1997, the Respondent submitted 
a written offer contingent on th
e Company™s continued ability 
to make an offer (G.C. Exh. 3).  Upon receiving the company 

proposal, John Wientjes, the Uni
on™s negotiator, promised Tom 
Forshee, the Company™s negotiato
r, that he would submit the 
proposal to the union membership for ratification.  Forshee 
gave Wientjes the beeper number of Mike Fowler, a company 
representative, in order to inform the Company of the outcome 
of the ratification meeting.  Forshee made it clear to the Union 
that ﬁwe™ll see you on Mondayﬂ if the offer would be ratified 
(Tr. 24). The union membership voted to accept the Company™s 
offer on August 1, 1997.  Wientje
s promptly informed Mike 
Fowler, the company operations manager, that the contract 
proposal had been accepted and 
that the employees would re-
port for work on Monday.  Fowler did not object.  The Union 

also informed Larry Roberts that the offer had been accepted.  
However, when the employees reported for work on Monday, 
the Company refused to put them to work because it claimed 
that there was no work for them. 
The Respondent did not disclose to the Union the reason for 
the contingency offers, although it had made a reference to a 
paper, which had been served on the Company.  However, the 
Company refused to elaborate on the significance of the paper 
and the Union was kept in the dark about the fact that the paper 
was a petition from the employees, which ultimately provided 
the Company with a good-faith doubt about the Union™s con-
tinued majority status. 
The Respondent admittedly withheld certain information re-
quested by the Union about the hiring of replacement workers. 
Analysis 
The General Counsel argues that the company offer of Au-
gust 1, 1997, was accepted and ratified by the Union and effec-

tive on that date, even though the Respondent had made it clear 
that its offer was contingent upon its continued ability to con-
tinue the negotiations.  The Company™s refusal to honor the 
agreement, as well as its refusa
l to furnish certain information 
requested by the Union constitute, so argues the General Coun-
sel, violations of Section 8(a)(1
) and (5).  The Respondent natu-
rally argues that its offer was conditional based upon the con-
tinued majority status of the Union among the employees.  
When the Union was no longer supported by the majority of the 
employees, the Company did not have the capacity to enter into 
a collective-bargaining agreement. 
The record is clear and the parties stipulated that the Re-
spondent had a good-faith doubt as to the Union™s continued 
majority status as of August 
5, 1997, based upon a petition of 
employees (Tr. 8).  It is also clear that the Company when mak-
ing its verbal offer on July 28, 1997, and the written offer of 
August 1, 1997, had expressed through the mediator that the 
proposals were conditioned ﬁon the Company™s ability to con-
tinue negotiations with the Unionﬂ (Tr. 17, 42). 
Although the Company had receiv
ed a petition from the em-
ployees on July 28, 1997, it did not verify the accuracy of the 
signatures and the number of th
e employees on the petition 
until August 5, 1997, well after the Union had accepted the 
contract proposal. 
The Respondent did not disclose to the Union during the ne-
gotiations on July 28 and August 1 that it had received a peti-
tion from the employees, even though the union negotiator, 
Wientjes, had inquired about th
e so-called paper.  The Com-
pany reacted to the petition by merely telling the Union that the 
offer was contingent upon its continued ability to negotiate.  
Parenthetically, I find that the 
record does not support the Re-
spondent™s argument that the Company had referred to its ﬁle-

galﬂ ability to continue negot
iations.  The testimony of Tom 
Forshee and Carol Fowler, Responde
nt™s chief financial officer, 

was initially consistent with Wientjes™ version of the statement, 
although they subsequently testif
ied that the Company has con-
ditioned its offer on the legal abi
lity to negotiate.  I have cred-
ited the more reliable and consistent testimony of the three 
witnesses.  The conclusions re
ached herein would not have 
been different even if the Respondent had had used the term 
ﬁlegal ability.ﬂ 
Both parties rely upon 
Auciello Iron Works v. NLRB
, 517 
U.S. 781 (1996), where the Court upheld the validity of a bar-
gaining agreement which was negotiated while the union™s 
majority status was an issue.  The Court observed that when the 
collective-bargaining agreement 
has expired, the union is enti-
tled to a rebuttable presumption of majority status.  An em-

ployer may overcome the presump
tion of majority status by 
showing that at the time of its refusal to bargain ﬁeither (1) the 

union did not in fact enjoy majority support or (2) the employer 
had a ‚good faith™ doubt, founded on a sufficient objective basis 
of the union™s majority.ﬂ  
Auciello Iron Works, supra at 786Œ787.  There, as well as in this case, the Respondent argued that 

the latter defense can be raised even after a collective-
bargaining contract period has begun to run upon the Union™s 
acceptance of the Employer™s offer.  The Court, however, held 
ﬁthat the Board reasonably found an employer™s precontractual, 
good-faith doubt inadequate to support an exception of the 
conclusive presumption arising at the moment a collective bar-
gaining contract offer has been accepted.ﬂ 
The Court further stated that an employer faced with a good-
faith doubt has three alternatives, it could have withdrawn the 
outstanding offer and petition for 
a representation election, it 
could have withdrawn the offer and refuse to bargain leaving it 
to the union to charge the empl
oyer with unfair labor practice 
or it could have withdrawn the offer and to allow it time to 
investigate the issue.  The Respondent, however, did not rely 

upon any of the three options.  It made its offer contingent upon 
its ability to continue negotiati
ons, and argues that it is not 
bound by the contract even though the Union™s acceptance 

preceded the Company™s confirmed doubt of the Union™s ma-
jority status.  Whether a conti
ngency offer adds in effect a 
fourth option to those enumerat
ed above and renders an accep-
tance void once the contingency 
is met, would be the issue 
here, had the Respondent expressed such a contingency.  The 
record, however, shows that th
e Respondent made its offer 
contingent upon an overly broad and vague notion, i.e., its con-
tinued ability to negotiate or to make an offer, without any 
further elaboration or clarificat
ion, leaving the other party in 
doubt whether such a contingency was met or not.  It goes 
without saying that any offer made assumes the party™s contin-
ued ability to negotiate or to make an offer.  When a company 
is dissolved or a party dies, it no longer has the ability to nego-
tiate and the capacity to make 
a contact no longer exists.  There 
are a myriad of possibilities why a party to contract negotia-
tions could loose its ability to 
negotiate.  Any offer so condi-
tioned would permit a party to ne
gotiate a contract with the 
unilateral option to cancel it base
d upon a subsequent claim that lacked the ability to negotiate.  I, accordingly, find that the 

Respondent™s expressed conditio
n was overly broad and vague 
and therefore not binding upon the parties.  The Company™s 

expression of contingency did not amount to an effective ﬁcon-
 ATLAS CONCRETE CONSTRUCTION CO. 7dition subsequentﬂ to void the cont
ract.  In accordance with the 
decision in Auciello Iron Works, supra, I, accord
ingly, find that 
the Respondent™s refusal to hon
or and execute the collective-
bargaining agreement and its withdrawal of recognition of the 
Union violated Section 8(a)(1) and (5) of the Act. 
The final issue is the Respondent™s refusal to furnish the in-
formation requested by the Union 
in its letter dated August 19, 1997, i.e., ﬁthe names and dates of all replacement workers . . . 

hired during the strike of Atlas 
Concreteﬂ (G.C. Exh. 1,A).  The 
Respondent admitted in its answer its refusal to furnish the 
requested information (G.C. Exh. 1(S)).  The Union explained 
the need for the information.  That information was needed for 
the Union to assess its bargaining position during the negotia-
tions and to enable the Union to contact the replacement work-
ers to inform them about the union benefits. 
It is axiomatic that the Union is entitled to the information, 
which is reasonably necessary an
d relevant to the performance 
of its duties as a collective-bargaining representative.  The Re-

spondent has not contested the issue and I find that its failure to 
furnish the requested informatio
n violated Section 8(a)(1) and 
(5) of the Act. 
CONCLUSIONS OF 
LAW 1. The Respondent, Atlas Concrete
 Construction Co., Inc., is 
an employer engaged in commerce within the meaning of Sec-
tion 2(2), (6), and (7) of the Act. 
2. The Union is a labor organization within the meaning of 
Section 2(5) of the Act. 
3. Since about August 1, 1994, the Union has been the exclu-
sive collective-bargaining representative of the following unit 
appropriate for the purposes of collective bargaining: 
 All ready mix drivers, batchmen/loader operators, yardmen, 
conveyor employees, beltmen, mechanics and lead mechanics 
employed at [Respondent™s] Crestwood, Kentucky facility, 
excluding office clerical and pr
ofessional employees, guards 
and supervisors as defined in the Act. 
 4. On August 1, 1997, the Union and Respondent reached an 
agreement on terms and conditions of employment of the unit 
in a collective-bargaining agreement. 
5. The Respondent™s failure and refusal to execute and abide 
by the agreement constitutes a violation of Section 8(a)(1) and 
(5) of the Act. 
6. During the term of the collective-bargaining agreement the 
Union is entitled to a conclusive presumption of majority 
status, so that the Company™s withdrawal of recognition of the 
Union constitutes a violation of Section 8(a)(1) and (5) of the 

Act. 
7. The Respondent™s failure to provide the information re-
quested by the Union which is necessary for its duties as collec-
tive-bargaining agent violates S
ection 8(a)(1) and (5) of the 
Act. 
8. The unfair labor practices affect commerce within the 
meaning of Section 2(6) and (7) of the Act. 
THE REMEDY Having found that the Respondent engaged in the unfair la-
bor practices, the Employer must 
be ordered to cease and desist 
and to take certain affirmative action designed to effectuate the 
policies of the Act. 
To rectify the Employer™s unlawful failure to sign and im-
plement a collective-bargaining agreement, and its withdrawal 
of recognition, is necessary to order the Employer, upon the 
Union™s request, to reduce to writing, sign, and retroactively 
implement the collective-bargaining agreement effective Au-
gust 1, 1997. 
The Employer must make whole all employees to whom the 
aforesaid collective-bargaining agreement applies for any loss 
of wages and other benefits suffered as a result of the Em-
ployer™s failure to sign and implement the agreement.  Those 
wages and benefits, if any, shall be computed in accordance 
with the Board™s formula in 
Ogle Protection Service
, 183 
NLRB 682 (1970), with interest computed under 
New Horizons for the Retarded
, 283 NLRB 1173 (1987). 
Further, the order will require the Employer to refrain from, 
in any like or related manner interfering with, restraining, or 
coercing employees in the exercise of their rights which the Act 
guarantees. Finally, the Employer will be ordered to post an appropriate 
notice to employees. 
On these findings of fact and conclusions of law, and on the 
entire record, I issue the following recommended
1 ORDER The Respondent, Atlas Concrete
 Construction Co., Inc., 
Crestwood, Kentucky, its officers, agents, successors, and as-
signs, shall 
1. Cease and desist from 
(a) Withdrawing recognition of the Union as the exclusive 
collective-bargaining representative of employees in the bar-
gaining unit found appropriate. 
(b) Failing and refusing to sign 
and implement the collective-
bargaining agreement which has been found to have been cre-
ated on August 1, 1997. 
(c) Failing and refusing to furnish the information requested 
by the Union. 
(d) In any like or related manne
r interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
(a) Furnish the Union the information requested by letter of 
August 19, 1997. 
(b) On the Union™s request, reduce to writing, sign, and im-
plement retroactively to A
ugust 1, 1997, the collective-
bargaining agreement which the Union accepted on that date. 
(c) Make whole all employees to whom the August 1, 1997 
collective-bargaining agreement applies, including such em-

ployees who may have left the payroll since that date, for any 
loss of wages or other benefits suffered by reason of the Em-
ployer™s failure to sign that collective-bargaining agreement 
and its withdrawal of recognition from the Union.  Moneys due 
under this make-whole provision are to be computed according 
to the formulas described in
 the remedy section above. 
(d) Preserve and, within 14 days of a request, make available 
to the Board or its agents, for examination and copying, all 
payroll records, social security payment records, timecards, 
personnel records and reports, and all other records necessary 
and relevant to determine the 
amounts owing under the terms of 
this Order.                                                           
 1 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 8(e) Within 14 days after service by the Region post at its 
Crestwood, Kentucky facility c
opies of the attached notice 
marked ﬁAppendix.ﬂ  Copies of the notice, on forms provided 
by the Regional Director for Region 1, after being signed by the 
Respondent™s authorized represen
tative, shall be posted by the 
Respondent immediately upon receipt and maintained for 60 

consecutive days in conspicuous places including all places 
where notices to employees are customarily posted.  Reason-
able steps shall be taken by th
e Respondent to ensure that the notices are not altered, defaced,
 or covered by any other mate-
rial. (f) Within 21 days after service 
by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
 APPENDIX NOTICE TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government 
 The National Labor Relations Board has found that we violated the 

National Labor Relations Act and has ordered us to post and abide 
by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives of their 
own choice To act together for other mutual aid or protection 
To choose not to engage in any of these protected con-
certed activities. 
 WE WILL NOT
 withdraw recognition of the Union as the ex-
clusive collective-bargaining representative of employees in the 

bargaining unit found appropriate. 
WE WILL NOT
 fail and refuse to sign and implement the col-
lective-bargaining agreement, which has been found to have 
been created on August 1, 1997. 
WE WILL NOT
 fail and refuse to furnish the information re-
quested by the Union. 
WE WILL NOT
 in any like or related manner interfere with, re-
strain, or coerce you in the exercise of the rights guaranteed 

you by Section 7 of the Act. 
WE WILL
 furnish the Union the information requested by let-
ter of August 19, 1997. 
WE WILL
 on the Union™s request, reduc
e to writing, sign, and 
implement retroactiv
ely to August 1, 
1997, the collective-bargaining agreement, which the Union accepted on that date. 
WE WILL 
make whole all employees 
to whom the August 1, 1997 collective-bargaining agreement applies, including such 

employees who may have left th
e payroll since that date, for 
any loss of wages or other benefits suffered by reason of the 
Employer™s failure to sign that collective-bargaining agreement 
and its withdrawal of recognition from the Union.  Moneys due 
under this make-whole provision are to be computed according 
to the formulas described in
 the remedy section above. 
 ATLAS CONCRETE 
CONSTRUCTION 
CO., INC.    